Citation Nr: 0726453	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for residuals of 
arthroplasty, right fifth toe (right foot disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied service connection for a 
back condition and post operative residuals, right foot.  The 
veteran perfected an appeal to the Board.

These matters were before the Board in October 2005 and were 
then remanded for further development.


FINDINGS OF FACT

1. There are no current residuals of arthroplasty, right 
fifth toe.

2. The veteran's current back condition is not related to his 
complaints of in-service back pain or to his period of 
service in any way.


CONCLUSIONS OF LAW

1. A back condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2006).

2. Residuals of arthroplasty, right fifth toe (right foot 
disability), were not incurred or aggravated in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, February 
2003 and October 2005 letters to the veteran from the Agency 
of Original Jurisdiction (AOJ) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claims.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in October 2005.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
statement of the case to the veteran in November 2006.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: The veteran's 
service medical records, VA medical treatment records, a VA 
compensation and pension examination, and written statements 
form the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for both a back condition and residuals of arthroplasty of 
the right fifth toe.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  38 C.F.R. § 3.307, 
3.309(a).

In the instant case, the veteran's service medical records 
indicate repeated treatment for fungus between the fourth and 
fifth digits of the right foot, including arthroplasty of the 
right fifth toe in October 1980.  Subsequent records indicate 
repeated treatment for a soft corn between the fourth and 
fifth digit of the right foot, including debridement.  On 
June 1981 separation examination, the veteran was noted to 
have had an abnormal evaluation of the feet, and pain between 
the right fourth and fifth toe was noted.

Service medical records also indicate that, in October 1978, 
the veteran complained of neck, chest, and lower back pain.  
At that time, the veteran stated that he had no history of 
pain, that his back was very painful when he stood for a long 
period of time, that there was tingling, and that this had 
been going on for two weeks.  On examination, it was noted 
that there was no point of tenderness, but that when he 
raised his legs there was a little pain.  In December 1978, 
the veteran complained of back pains, neck pains, and thigh 
pains that he had been having for one day.  On examination, 
there was full range of motion, without trauma of the site.  
On June 1981 separation examination, no back problems were 
noted and the veteran was noted to have had a normal clinical 
evaluation of the spine and other musculoskeletal system.  On 
his June 1981 report of medical history, the veteran reported 
that he did not have nor had ever had recurrent back pain, 
arthritis, rheumatism, bursitis, or bone, joint or other 
deformity.

The first post-service indication of a back disorder in the 
medical record is a March 1994 VA spinal X-ray report.  It 
was noted in the report that the veteran had pain in the low 
back and a history of a fall two months prior.  X-rays showed 
bones to be intact without evidence of fracture, subluxation 
or dislocation, with no evidence of vertebral body height 
loss or disc space height loss appreciated.  The veteran was 
diagnosed as having normal radiographies of the thoracic and 
lumbar spine for age.

The next indication of back problems in the record is March 
1997 VA medical notes, which indicate that the veteran 
reported a sudden onset of low back pain when he bent over at 
work.  The veteran gave a history of a sharp, sudden pain in 
the low back.  He was diagnosed has having muscle spasm with 
spina bifida occulta.

March 1997 VA X-ray reports note that the veteran had had a 
sudden onset of low back pain.  X-rays were compared with the 
March 1994 X-rays, and the following was found: five non-rib 
bearing lumbar vertebra in grossly normal anatomic alignment; 
height of vertebral bodies and disc spaces both well-
maintained; spina bifida occulta of the fifth lumbar vertebra 
visualized; and sclerosis of the sacroiliac joints visualized 
bilaterally, unchanged compared to the prior study of March 
1994.  The veteran was diagnosed as having spina bifida 
occulta and sclerosis of the sacroiliac joints, both 
unchanged compared to the prior examination of March 1994, 
with no evidence of spondylosis or acute process.

A June 1998 VA note indicates that he veteran sought 
treatment for multiple complaints, including chronic lower 
back pain.  The veteran was diagnosed as having lower back 
pain with no radicular symptoms.

A June 2000 VA note indicates that the veteran reported a 
headache and low back pain for one week.  The veteran was 
noted to have good but painful range of motion, paravertebral 
tenderness in the lumbar region, and grossly normal motor and 
sensory examination.  The veteran was diagnosed as having 
headache and lower back pain with a normal neurological 
examination.

VA notes from April 2002 to July 2002 note a back disorder, 
not otherwise specified, with spina bifida occulta and 
sclerosis sacroiliac joints bilaterally on X-ray.  In July 
2002 the veteran was diagnosed as having chronic lower back 
pain, stable, and pain controlled with Tylenol or Motrin.

In April 2004, the veteran was treated several times for 
complaints of chronic back pain.  The veteran reported that 
the pain was severe, and he denied any recent trauma.  He 
also reported a fifteen year history of recurrent 
exacerbation of low back pain, and that he had been having a 
spell since two weeks prior.  The veteran was diagnosed as 
having chronic low back pain with exacerbation.  April 2004 
X-rays were noted to reveal minimal degenerative changes.

In February 2005, the veteran was again noted to complain of 
severe, intermittent back pain and impaired use of lower 
extremities.

A November 2005 VA orthopedic consultation note indicates 
that the veteran reported a recurrent corn in his right foot, 
4/5 web space, which he attributed to a surgery that he had 
in the 1980s.  It was also noted that he complained of 
excruciating back pain, which he reported limited his ability 
to maintain employment.  He also stated that such back pain 
had probably been developing for a long time, because he was 
in as a Jeep that rolled over when he was in the service in 
Germany, and he was certain that his pain could be attributed 
to that event.  It was noted that the veteran had tense 
paraspinal muscles that he actively flexed to 90 degrees with 
complaints of pain, that he reported pain with bilateral 
straight leg raise, and that reflexes ere intact and 
symmetric.  It was also noted that plain films of the 
thoracic and lumbar spine showed good alignment, maintenance 
of disc space, and minimal degenerative changes.  The veteran 
was diagnosed as having chronic low back pain, and right foot 
corns.

On March 2006 magnetic resonance imaging (MRI), the veteran 
was diagnosed as having congenital neural foramina narrowing 
bilaterally throughout the lumbar spine with the ligamentum 
flavum hypertrophy at multiple levels, and no disc 
osteophytes complexes causing compression seen.  He was also 
diagnosed as having signal abnormality in the L4 vertebral 
body which was low on T1 and high on T2, and it was noted 
that, while this most likely represented an atypical 
hemangioma, other less benign entities may have the same 
radiographic appearance, and further evaluation of the L4 
vertebral body with a dedicated CT scan was recommended.

On March 2006 CT scan, the veteran was diagnosed as having an 
area of sclerosis in the L4 vertebral body centered around 
the best vertebral vein.  It was noted that this lesion may 
have represented an atypical hemangioma or some other process 
that was largely benign in characteristics, but to assure 
stability, follow up MRI was recommended.

The veteran was afforded a VA examination in October 2006.  
At the time of the examination, the following was noted: that 
the veteran reported having a fungal lesion between his toes 
which had recurred intermittently since his in-service foot 
surgery, mostly during the hot months of the year, and it was 
always treated with a cream; that the veteran had had a motor 
vehicle accident in 1979, which caused him temporary low back 
pain that was documented with only two entries in the service 
medical record; and that he had had intermittent minor pain 
since the time of the accident, but infrequently, without any 
radiation, paresthesias, or weakness until about 10 to 12 
years ago when he was working on a roofing job and developed 
sudden severe lower back pain radiating into both anterior 
thighs.  On examination of the veteran's right foot, it was 
noted that there was no corn and no apparently active fungal 
infection, and that there was slight hypopigmentation of the 
interdigital space relative to other spaces, but no overt 
wetness, maceration, redness, or other sign of inflammation 
at that time.  The veteran was diagnosed as having an old 
history of removal of corn from the right foot interdigitial 
space, between fourth and fifth toes, and a history of 
subsequent recurrent tinea pedis in the same location, but 
with a normal examination of the site at that time.  The 
veteran was also diagnosed as having congenital multilevel 
bilateral lumbar foraminal stenosis, which, the examiner 
opined, did not manifest significant symptoms until an on the 
job injury 10 to 15 years prior in civilian construction 
work.  The examiner also opined that the motor vehicle 
accident in service did not significantly aggravate this 
condition beyond the normal natural history of the condition, 
that there was no significant evidence of arthritis, and that 
it was less than 50 percent likely that the veteran's current 
back condition and symptoms were caused by, or had their 
onset during, service.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's service 
connection claims.

First, although the record reflects that the veteran 
underwent right foot arthroplasty in service, and continued 
to have problems with his right foot through service, the 
medical evidence does not reflect any current residuals of 
such in-service injury.  Service connection is specifically 
limited to cases where in-service incidents of disease or 
injury have resulted in disability so that, in the absence of 
proof of a disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the 
medical evidence does not reflect that there is a current 
right foot disability that might be related to the veteran's 
in-service arthroplasty, service connection is not warranted 
for any such right foot disability.

The Board recognizes the veteran's reports of having a fungal 
lesion between his toes that has recurred intermittently 
since his in-service foot surgery.  However, the medical 
record reflects no indication of any such disability since 
the veteran's period of service, and the veteran was 
specifically found not to have any such active lesion on 
October 2006 VA examination.  Without any objective medical 
evidence of the existence of a disability related to the 
veteran's in-service right foot surgery, service connection 
for a right foot disability is not warranted. 

Second, although the record reflects that the veteran was 
treated for in-service complaints of back pain, that he now 
has current diagnoses of multilevel bilateral lumbar 
foraminal stenosis, spina bifida occulta, sclerosis of the 
sacroiliac joints, and degenerative changes to the spine, the 
medical evidence does not reflect that any current back 
condition is related to the veteran's in-service back pain, 
or to the veteran's period of service in any way.  Also, 
there is no indication of any arthritis of the spine in the 
one-year period after service.  While the Board notes the 
veteran's complaints of back pain in October and December 
1978, the service medical records are negative for any 
subsequent complaints of or treatment for back problems, and, 
on June 1981 separation examination, no back problems were 
noted, the veteran was noted to have had a normal clinical 
evaluation of the spine and other musculoskeletal system, and 
the veteran reported that he did not have nor had ever had 
recurrent back pain, arthritis, rheumatism, bursitis, or 
bone, joint or other deformity.  Also, the first indication 
of complaints of back pain in the medical record is the March 
1994 X-ray report, where back pain and a history of a fall 
two months prior were noted.  Furthermore, on October 2006 VA 
examination, the examiner opined that, while the veteran had 
congenital multilevel bilateral lumbar foraminal stenosis, 
the motor vehicle accident in service did not significantly 
aggravate this condition beyond its normal natural history, 
there was no significant evidence of arthritis, and it was 
less than 50 percent likely that the veteran's current back 
condition and symptoms were caused by, or had their onset 
during, service.  Moreover, there is no medical opinion or 
other competent medical evidence of record linking any 
current back disorder to an in-service accident, in-service 
treatment for back pain, or the veteran's period of service 
in any other way.

In light of the above, the Board finds a preponderance of the 
evidence to be against the veteran's service connection 
claims.  Accordingly, service connection for neither a back 
condition nor residuals of arthroplasty, right fifth toe, is 
warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for service 
connection, such as additional medical evidence of a current 
right foot disability, or medical evidence linking a current 
back condition to the veteran's period of service.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.







ORDER

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for residuals of 
arthroplasty, right fifth toe (right foot disability)



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


